DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 1/27/22 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/21 is being considered by the examiner.

					Claim Status
	Claims 1-8 are pending and are examined. Claims 9-16 are withdrawn.

					Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “a first module for modifying the composition of the fluid, a second module for modifying the composition of the fluid” are unclear and indefinite. How does the first module and the second module modify the composition of the fluid? What structure of the first module and the second module allow a composition of the fluid to be modified? Is the composition changing from a liquid to a solid or vice versa? How is the composition modified? Please clarify how these structures carry out these functions.
Regarding Claim 1, the limitation “a dwell module with an inlet and an outlet” is unclear and indefinite. What is the structure of the dwell module? What is the function of the dwell module? How is the dwell module arranged relative to the other modules? Please clarify the structure and arrangement of the dwell module.
Regarding Claim 6, the limitations “a supply channel, a single filter medium, a retentate channel, a permeate channel” are unclear and indefinite as these are recited in claim 1. Are these the same or different than that which is recited in claim 1? Please clarify this for each type of channel.
Regarding Claim 6, the limitation “a single filter medium” is unclear and indefinite. This is recited first and then following “and/or”. Are these the same or different? Is there one single filter medium or multiple single filter mediums? Please clarify.
Regarding Claim 6, the limitations “a filter consisting essentially of a supply channel, a single filter medium and a retentate channel; and a filter consisting essentially of a retentate channel, a single filter medium and a permeate channel” is unclear and indefinite. Claim 6 is dependent on claim 5 which is dependent on claim 1.  What do these limitations mean and are these in contrast to limitations in claim 1 “the filter unit has or the first and the second filter units each respectively have: at least one supply channel, at least one first filter medium, at least one retentate channel, at least one second filter medium, and at least one permeate channel”. Please clarify what the “further filter” in claim 6 comprises. 

Claims 2-5, 7, and 8 are rejected by virtue of being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lightfoot (US Pub 2008/0237110).

	Regarding Claim 1, Lightfoot teaches a device for repeatedly modifying a composition of a fluid, comprising: a first module for modifying the composition of the fluid, a second module for modifying the composition of the fluid and a dwell module with an inlet and an outlet, wherein the first module is connected in a fluid-conducting manner to the inlet of the dwell module and the outlet of the dwell module is connected in a fluid-conducting manner to the second module, wherein: the first module or the second module is a filter unit, or the first module is a first filter unit and the second module is a second filter unit ([0047] FIG. 14 illustrates cross-flow sieving in which a separating agent flows perpendicularly through a macroporous filter (16; upper dashed line) to a feed stream flow and solutes A and B contained in the feed stream flow permeate a diafilter (12; lower dashed line) in a selective manner.), wherein the filter unit has or the first and the second filter units each respectively have: at least one supply channel, at least one first filter medium, at least one retentate channel, at least one second filter medium, and at least one permeate channel, arranged so that the first filter medium delimits the supply channel and the retentate channel from one another, and the second filter medium delimits the retentate channel and the permeate channel from one another, wherein the supply channel is connected in a fluid-conducting manner to at least one inlet for a supply medium, wherein the retentate channel is connected in a fluid-conducting manner to at least one inlet for the fluid and to at least one outlet for the fluid, and wherein the permeate channel is connected in a fluid-conducting manner to at least one outlet for a permeate ([0031] Such a system includes: (a) at least two stages, wherein each stage includes an electrodiffusion device; and (b) at least one recycle stream from one stage to another stage. All flow streams that contain the first and second species that are fed to any individual stage, whether they are a recycled permeate flow stream from another stage or a recycled retentate flow stream from another stage or fresh feed flow stream, have substantially the same mass ratio of the first species to the second species within that individual flow stream. Each of the electrodiafiltration device comprises: (i) a feed; (ii) a retentate compartment; (iii) a permeate compartment; (iv) a selectively permeable membrane positioned between said retentate compartment and permeate compartments; and (v) a retentate/permeate channel pair positioned opposite the selectively permeable membrane. The retentate/permeate channel pair is capable of generating an electric field perpendicular to a flow direction of a filtrate flow directed through the selectively permeable membrane and the retentate/permeate channel pair selectively reinforces or hinders convection induced solute migration through the selectively permeable membrane. [0032] In certain devices according to the invention, a plurality of retentate/permeate channel pairs are provided in a stack in which said retentate/permeate channel pairs are separated by interspaced selectively permeable membranes that are electrically conductive so that electric current flows across each retentate/permeate channel pair perpendicular to the flow direction of the filtrate flow directed through each said selectively permeable membrane. In preferred embodiments, the stack is in the form of spiral produced by rolling a single stack, the electric current provided radial across the stack during operation of the device. [0048] FIG. 15 displays the fundamental operation of a diafilter/ultrafilter module.).  

Regarding Claim 2, Lightfoot teaches the device as claimed in claim 1, wherein the first module is the first filter unit (Figs. 2-4, diafilter 12) and the second module is the second filter unit (Figs. 2-4, ultrafilter 14).  

Regarding Claim 5, Lightfoot teaches the device as claimed in claim 1, wherein the first module is the filter unit (Figs. 2-4, diafilter 12) and the second module is a further filter (Figs. 2-4, ultrafilter 14).    

Regarding Claim 6, Lightfoot teaches the device as claimed in claim 5, wherein the further filter comprises a single filter medium and/or is selected from the group consisting essentially of: a sterile filter; a dead-end filter; a filter consisting essentially of a supply channel, a single filter medium and a retentate channel; and a filter consisting essentially of a retentate channel, a single filter medium and a permeate channel ([0171] Efficient counterflow cascades of simple diafilter based modules could substantially increase the effectiveness of selective membranes for a wide variety of separations. Individual modules of such cascades, sketched in FIG. 15 consist of a combination of a diafilter, selectively permeable to one solute of a binary mixture, or one key component of a multicomponent one, coupled with another filter permeable only to solvent).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hammerschmidt (US Pub 2019/0022654).

Regarding Claim 1, Hammerschmidt teaches a device for repeatedly modifying a composition of a fluid, comprising: a first module for modifying the composition of the fluid, a second module for modifying the composition of the fluid and a dwell module with an inlet and an outlet, wherein the first module is connected in a fluid-conducting manner to the inlet of the dwell module and the outlet of the dwell module is connected in a fluid-conducting manner to the second module, wherein: the first module or the second module is a filter unit, or the first module is a first filter unit and the second module is a second filter unit, wherein the filter unit has or the first and the second filter units each respectively have: at least one supply channel, at least one first filter medium, at least one retentate channel, at least one second filter medium, and at least one permeate channel, arranged so that the first filter medium delimits the supply channel and the retentate channel from one another, and the second filter medium delimits the retentate channel and the permeate channel from one another, wherein the supply channel is connected in a fluid-conducting manner to at least one inlet for a supply medium, wherein the retentate channel is connected in a fluid-conducting manner to at least one inlet for the fluid and to at least one outlet for the fluid, and wherein the permeate channel is connected in a fluid-conducting manner to at least one outlet for a permeate ([0011] In particular, the present inventors have surprisingly found that passing a liquid through a structure having multiple interconnected channels provides for a narrower residence time distribution than previously known methods. Thus, according to the invention, a mixture of at least two liquids can be incubated by mixing said at least two liquids, and passing the mixture through a structure having multiple interconnected channels, wherein the mixing and passing is carried out continuously. [0222] An exemplary embodiment of the device for preparation of a biopharmaceutical drug is shown in FIG. 14. The process fluid is mixed with stock solutions of the individual solvent/detergent chemicals. Balances provide feed-back control to ensure correct flow rates of all components to achieve the desired final concentrations. Inline mixers homogenize the solutions. The homogenous solution enters the inactivation column after being passed through an absolute filter (e.g. a 0.2 μm filter) to remove particulates. See [0014]-[0076] which lists out the steps of the process of the structures)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lightfoot (US Pub 2008/0237110), in view of Kozlov (US Pub 2013/0245139).
Regarding Claims 3, 4, and 7, Lightfoot teaches the device of claim 1 and the second module is the filter unit (Figs. 2-4, ultrafilter 14). 
Lightfoot is silent to the first module or second module is a static mixer, the first module is the static mixer, and the first module comprises a membrane adsorber.
Kozlov teaches in the related art of diafiltration and ultrafiltration in [0041]. [0099] The term "static mixer" refers to a device for mixing two fluid materials, typically liquids. The device generally consists of mixer elements (non-moving elements) contained in a cylindrical (tube) housing. The overall system design incorporates a method for delivering two streams of fluids into the static mixer. [0226] The flow-through fractions were pooled, adjusted to pH 7.5, and run in flow-through mode using either ChromaSorb, which is a salt-tolerant anion-exchange membrane adsorber. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a static mixer, to the first module, and the first module comprises a membrane adsorber, as taught by Kozlov in the device of Lightfoot in order to allow for determining protein concentration (membrane adsorber), in [0226], viral removal filtration in [0041], a static mixer is used to achieve the desired solution change after an anion exchange chromatography step and before contacting a sample with a cation exchange solid support in [0099], as taught by Kozlov.

	 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lightfoot 
(US Pub 2008/0237110), in view of Kozlov (US Pub 2013/0245139), and further in view of Bischops (WO 2008/127087).
Regarding Claim 8, modified Lightfoot teaches the device as claimed in claim 7.
Modified Lightfoot is silent to the membrane adsorber is laden with a product and comprises an outlet controlled by a valve.
Bischopps teaches in the related art of separation. A method is provided for yielding biopharmaceutical products involving a chromatographic separation process, the method comprising: providing a plurality of membrane adsorber cartridges; providing a plurality of valves, communicatively coupled tot said plurality of membrane adsorber cartridges; and switching the valves, so as to interconnect said membrane adsorber cartridges to operate in a countercurrent flow mode. Page 2, lines 8-13.  A plurality of membrane adsorber cartridges; a valve assembly communicatively coupled to the plurality of membrane adsorber cartridges; and a processor arranged to control switching of the valves, In Fig. 5, the manifold 1 can be coupled to membrane adsorber cartridges. In such an arrangement, the branch connectors 5 are forming system extraction outlets, separated by a central valve 6 in the central duct 2 from branch connectors 7 forming feed inlets. In addition, the branch ducts 3 are separated from the central duct 2 by branch duct valves 8. Page 9, lines 30-32, page 10, lines 1-2.
The membrane adsorber would be laden with a product when the claimed device has a feed supply. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device such that the membrane adsorber in the device of modified Lightfoot with an outlet controlled by a valve, as taught by Bischopps, in order to allow for a particular flow mode. 

				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798